Citation Nr: 0842641	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1975 and from October 1979 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, which denied entitlement to individual 
unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is unemployable due to this 
service-connected shoulder disabilities.  The veteran has 
been awarded service connection for the following 
disabilities: (1) recurrent postoperative dislocation of the 
right shoulder with painful limited motion and degenerative 
changes; (2) residuals of status post operative recurrent 
dislocation of the left shoulder; (3) right shoulder scar; 
and (4) left shoulder scar.  The veteran's current combined 
evaluation is 70 percent and one of his disabilities is rated 
at least 40 percent disabling; therefore, he meets the 
schedular requirements for TDIU.  38 C.F.R. § 4.16(a) (2008). 

The veteran has also been diagnosed with post-traumatic 
stress disorder and depression which are not service 
connected disabilities.  

The veteran was provided a VA examination in October 2005 to 
determine the severity of his non-psychiatric service-
connected disabilities.  After reviewing the veteran's claims 
files and conducting a physical examination, the examiner 
opined that the veteran cannot do physical type of labor at 
the present time because of his shoulders.  The examiner also 
mentioned that the veteran claims that he is not working also 
because of depression which is not a service-connected 
disability.  And that he had a sedentary type job in the 
past.  In conclusion, the examiner stated that the veteran is 
probably unemployable.  The Board finds that clarification of 
the examiner's opinion is necessary before the claim can be 
adjudicated.  The examiner should provide an opinion as to 
whether the "veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither 
nonservice-connected disabilities nor advancing age may be 
considered in the determination.  38 C.F.R. §§ 3.341, 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims 
folder to the October 2005 VA examiner.  
Following a review of the claims folders, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or better probability) 
that the veteran's service-connected 
disabilities, namely right and left 
shoulder disabilities and scars, are 
sufficient by themselves to preclude him 
from obtaining or maintaining employment 
consistent with his education and 
occupational experience.  The record 
reflects that the veteran has employment 
experience as a Walmart employee and 
maintenance helper and that he has 
obtained his GED.  A rationale should be 
provided for this opinion.  

If the October 2005 VA examiner is not 
available, schedule the veteran for a VA 
examination, with claims folders being 
made available to the examiner, and the 
examiner being requested to answer the 
above questions.  

2.  If the issue on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




